BORDEN, J.,
concurring. I agree fully with the majority opinion. I write separately only to emphasize several points that are implicit in that opinion.
First, General Statutes § 10-281 must be read in light of two overarching principles that it embodies: (1) a general principle of equality between public and private school students regarding transportation; and (2) a general principle of safety for those students. These two principles are evident from both the language and the legislative history of the statute. See, e.g., 14 S. Proc., Pt. 6, 1971 Sess., pp. 2780-83, remarks of Senators Romeo G. Petroni, Lawrence J. DeNardis and Thomas P. Mondani; 14 H.R. Proc., Pt. 13, 1971 Sess., pp. 5661-62, 5664-65, remarks of Representatives Thomas J. McNellis, Lucien A. DiMeo and E. Ronald Bard.
Second, the statute, and the two principles that it embodies, are animated by an overall rule of reason. That is, the statute requires reasonable equality, as opposed to strict or literal equality, between public and private school students regarding transportation, and a reasonable degree of safety for them. This rule of reason is implied by the statute’s legislative history, and is consistent with the only other case that we have decided under analogous statutes, namely, Waterford v. State Board of Education, 148 Conn. 238, 243, 169 A.2d 891 (1961).
Third, the parents in the present case send their children to the St. Edward School in satisfaction of the statutory mandate for education of their children. See General Statutes §§ 10-184 and 10-188.1 That mandate *788requires 180 days of school per year. See General Statutes § 10-16.2 Therefore, any claim under § 10-281 for public transportation on days that the public schools are closed must be limited to a 180 day school year.
The parents’ claim for transportation on the four days in question here, and for similar days in the future, is valid in light of these three points. Requiring the town to transport private school students on limited days on *789which the public schools are closed is a reasonable accommodation of the private school students’ entitlement to a reasonable degree of safety; it meets their entitlement to a reasonable degree of equality; and it is within the limits of the 180 day school year that our statutes permit parents to satisfy by sending their children to private schools.
I also agree with the majority’s rejection of the town’s constitutional claim. Having concluded that § 10-281 requires the town to supply transportation to private school students on a limited number of days on which the public schools are closed, I agree that this additional obligation of transportation does not violate either the federal or state constitution.

 General Statutes § 10-184 provides: “Duties of parents. All parents and those who have the care of children shall bring them up in some lawful and *788honest employment and instruct them or cause them to be instructed in reading, writing, spelling, English grammar, geography, arithmetic and United States history and in citizenship, including a study of the town, state and federal governments. Each parent or other person having control of a child seven years of age and over and under sixteen years of age shall cause such child to attend a public day school regularly during the hours and terms the public school in the district wherein such child resides is in session, or while the school is in session in which provision for the instruction of such child is made according to law, unless the parent or person having control of such child is able to show that the child is elsewhere receiving equivalent instruction in the studies taught in the public schools.”
General Statutes § 10-188 provides: “Private schools and instruction. Attendance of children at a school other than a public school shall not be regarded as compliance with the laws of the state requiring parents and other persons having control of children to cause them to attend school, unless the teachers or persons having control of such school file with the Commissioner of Education student attendance reports at such times and in such forms as the commissioner prescribes, and make such reports and returns concerning the school under their charge to the Commissioner of Education as are required from boards of education concerning the public schools, except that no report concerning finances shall be required. The Commissioner of Education shall furnish to the teachers or persons having charge of any school such forms as may be necessary for compliance with the provisions of this section.”


 General Statutes § 10-16 provides: “Length of school year. Each school district shall provide in each school year no less than one hundred and eighty days of actual school sessions for grades kindergarten to twelve, inclusive, nine hundred hours of actual school work for grades one to twelve, inclusive, and four hundred and fifty hours of kindergarten, provided school districts shall not count more than seven hours of actual school work in any school day towards the total required for the school year. If weather conditions result in an early dismissal or a delayed opening of school, a school district which maintains separate morning and afternoon kindergarten sessions may provide either a morning or afternoon kindergarten session on such day.”